If a will is to be contested an issue to such effect must be presented in the probate court, by notice, stating the grounds thereof. Such contest (issue presented by notice) may be certified to the circuit court for hearing. 3 Comp. Laws 1915, § 14145. The statute grants power to certify to the circuit only in case of contest and limits the power of the circuit to the hearing of such contest. The contest must originate in the probate court and reach its full scope and purport there, for the contest of record in that court is *Page 371 
the contest certified to the circuit for hearing. Under the statute permitting such certification, the jurisdiction of the circuit court is special, limited to the issue or issues certified for hearing, and may not be enlarged by any amendment in the circuit court. This, I think, clearly appears in the very language of the statute and in our holdings inNewell v. Kalamazoo Circuit Judge, 215 Mich. 153; In reMurray's Estate, 219 Mich. 70; Johnson v. Bullard, 241 Mich. 170.
The judgment should be affirmed, with costs against contestants.
FEAD, J., concurred with WIEST, J.